Citation Nr: 0929007	
Decision Date: 08/04/09    Archive Date: 08/07/09

DOCKET NO.  07-14 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Oklahoma 
City, Oklahoma


THE ISSUE

Whether the Veteran is obligated to pay the Department of 
Veterans Affairs a 
co-payment in the amount of $824.68 for a VA hospital 
admission on April 27, 2006 for colonoscopy preparation 
assistance.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1955 to April 1959.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 determination by Department of 
Veterans Affairs (VA) Medical Center (MC) in Oklahoma City, 
Oklahoma, denying the Veteran's request to set aside 
responsibility for a co-payment owed for VAMC hospital 
admission on April 27, 2006.  

In June 2009, the Veteran presented sworn testimony during a 
personal hearing in Muskogee, Oklahoma, which was chaired by 
the undersigned Acting Veterans Law Judge.  A transcript of 
the hearing has been associated with the Veteran's claims 
file.


FINDINGS OF FACT

1. In July 2001, the Veteran submitted a signed VA Form 10-
10EZ, Application for Health Benefits and, according to the 
information supplied by the Veteran, his income and net worth 
both totaled approximately $40,000.00.

2.  In July 2001, the Veteran was placed in "Category C" 
medical eligibility and he initialed and signed a "letter of 
understanding regarding Category C & prescription co-
payments" explaining the Veteran's co-payment responsibility 
for various services. 

3.  The Veteran underwent a colonoscopy at a private 
facility, paid for by his private insurance, in March 2006. 

4.  In April 2006, the Veteran's VA doctor recommended a new 
colonoscopy, finding flaw in the March 2006 private treatment 
record findings.  

5.  The Veteran was admitted to the VAMC in Oklahoma City, 
Oklahoma for colonoscopy preparatory assistance on April 27, 
2006. 

6.  VA billed the Veteran's private insurance providers, to 
include Blue Cross & Blue Shield as well as Medicare, but the 
bills were denied because the Veteran's previous March 2006 
hospitalization had exhausted his medical coverage for the 
60-day time period. 

7.  The Veteran has since been billed by VA for a co-payment 
in the amount of $824.68.


CONCLUSION OF LAW

The Veteran is obligated to pay VA co-payment in the amount 
of $824.68 for his VA hospital admission on April 27, 2006.  
38 U.S.C.A. §§ 1710, 5107 (West 2002 & Supp. 2008); 38 
U.S.C.A. §§ 17.47, 17.108 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 


I.  The Veterans Claims Assistance Act of 2000 (VCAA)

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).  
Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  See 38 U.S.C.A. §§ 5103(a), 5103A (West 
2002); 
38 C.F.R. § 3.159(b) (2008); see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In January 2007, a letter was 
sent to the Veteran advising him of the foregoing elements of 
the notice requirements.  While the Board notes that this 
notice was not sent to the Veteran prior to the original 
adjudication in this matter, the case was later re-
adjudicated in the March 2007 statement of the case.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(noting that a VCAA defect may be cured by issuance of a 
fully compliant notification followed by a re-adjudication of 
the claim).  Further, the purpose behind the notice 
requirement has been satisfied because the Veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence and give testimony at a hearing 
before the Board.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The VAMC has obtained the necessary 
documents in this matter.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  There is no 
indication in the record that additional evidence relevant to 
the issue being decided herein is available and not part of 
the record.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Moreover, the pertinent facts in this case are not 
in dispute.  Rather, resolution of this appeal depends on the 
application of the law rather than on weighing of the 
evidence.  Under such circumstances, any failure to meet the 
VCAA duty to assist and notify is harmless error.  See Valiao 
v. Principi, 17 Vet. App. 229 (2003).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

II.  Co-payment Waiver

The Veteran was admitted to the VAMC in Oklahoma City, 
Oklahoma on April 27, 2006 for colonoscopy preparatory 
assistance and has since been billed a co-payment for medical 
services received in the amount of $824.68.  The Veteran 
alleges the amount should be waived or discharged because he 
allegedly asked his doctor, nurses and multiple staff members 
if the service would be covered by his private insurance and 
was assured multiple times that he would not be billed by VA.

Specifically, the Veteran had undergone a colonoscopy in 
March 2006 in a private hospital and the costs were covered 
by his private insurance, Blue Cross & Blue Shield.  The 
Veteran receives medical treatment primarily through 
Medicare.  

The Veteran sought follow-up care by a VA gastroenterologist, 
who advised the Veteran to obtain a new colonoscopy report, 
as the VA gastroenterologist found flaw with the March 2006 
private hospital procedure.  The Veteran allegedly asked the 
VA physician if the procedure would be covered by his private 
insurance because he was on a fixed income and could not 
afford to be billed.  The Veteran alleges the doctor told him 
his private insurance could be billed for the treatment.  The 
colonoscopy was scheduled for April 27, 2006.

Due to the Veteran's other medical conditions, he requested 
assistance in preparation for the colonoscopy and was 
admitted to the VAMC on April 27, 2006 for such.  The Veteran 
alleges throughout the process of being admitted to the 
hospital that he asked nurses and other hospital staff if he 
would be billed for the hospital stay and was assured his 
private insurance would cover the procedure.


The VA did attempt to bill Blue Cross & Blue Shield for the 
procedure, but the claim was denied because of the short time 
lapse between the two colonoscopies.  The Veteran had already 
exhausted his medical coverage for the relevant time period 
because of a previous March 2006 private hospital stay.  
Accordingly, the VA billed the Veteran for the co-payment.

The Veteran claims that in light of the doctor's and other 
staff's assurance that he would not be billed, the co-payment 
should be dismissed.  The Board disagrees.

Initially, 38 C.F.R. § 17.108(b) indicates a veteran, as a 
condition of receiving inpatient hospital care provided by 
VA, must agree to pay VA the applicable 
co-payment as prescribed in the regulations.  The first 
pertinent inquiry, then, is whether the Veteran ever agreed 
to pay VA applicable co-payments for medical care provided by 
the VA.  The Board concludes he did.

The Veteran completed his enrollment in the VA healthcare 
system in July 2001, including a VA Form 10-10EZ, Application 
for Health Benefits.  The Veteran was assigned to "Category 
C" eligibility and was informed of the co-payment 
responsibilities of "Category C" patients.  The Veteran 
initialed and signed the form agreeing to pay any and all 
applicable co-payments for medical care provided by the VA in 
July 2001.  

There are exceptions under 38 C.F.R. § 17.108 for when a 
Veteran is not subject to co-payment requirements for 
inpatient hospital care or outpatient medical care.  The 
Board finds noteworthy, however, that being informed he would 
not be billed by VA staff is not an exception noted in the 
regulations.  Rather, a veteran is exempted from co-payment 
requirements if, for example, he has a compensable service-
connected disability; is a former prisoner of war, was 
awarded a Purple Heart, was discharged or released from 
active military service for a disability incurred or 
aggravated in the line of duty, received disability 
compensation under 38 U.S.C. 
§ 1151, is a veteran of the Mexican border period or of World 
War I, is a military retiree provided care under an 
interagency agreement, or is a veteran who VA determines to 
be unable to defray the expenses of necessary care under 38 
U.S.C. § 1722(a).  See 38 C.F.R. § 17.108(d) (2008) (emphasis 
added).  
The Veteran is not service-connected for any disability and 
does not allege applicability of any of the exemptions listed 
in 38 C.F.R. § 17.108(d).  The Veteran does indicate, 
however, that he is on a fixed income and paying the co-
payment would cause financial hardship.  To that extent, the 
only arguably applicable exemption under § 17.108 is for "a 
veteran who VA determines to be unable to defray the expenses 
of necessary care under 38 U.S.C. § 1722(a)."  See 38 C.F.R. 
§ 17.108(d)(10) (2008).

Under 38 U.S.C. § 1722(a)(3), a Veteran with one dependent 
(his wife) who has an attributable income of $20,688 or less 
is considered unable to defray the expenses of necessary 
care.  The Veteran's attributable income totaled 
approximately $40,000 according to his VA Form 10-10EZ filled 
out in July 2001.  There are no current statements of 
attributable income.  Based on the evidence currently of 
record, according to 38 U.S.C. § 1722(a), the Veteran's 
attributable income exceeds the threshold to be considered 
unable to defray the expenses of necessary care.  
Accordingly, the exemption is inapplicable here.  See 38 
U.S.C. § 1722(a) (West 2002); 38 C.F.R. § 17.108(d)(10) 
(2008).  To the extent the Veteran is able to show his 
attributable income in 2006 was under the threshold 
determined in 38 U.S.C. 
§ 1722(a)(3), the claim may be reopened to revisit 
applicability of the exemption.

Again, the main crux of the Veteran's appeal is his 
allegation that he was informed by his doctor and other VA 
staff that his private insurance would cover the VA medical 
services.  Again, the Board indicates such a situation is not 
a designated exemption to the Veteran's co-payment 
responsibility.  See 38 C.F.R. § 17.108(d) (2008).  

The VAMC made extensive efforts to determine whether the 
Veteran was in fact given inaccurate information.  No VA 
staff member, to include the Veteran's doctor, could recall 
ever informing the Veteran he would not be billed for his 
services.  Indeed, the doctor and nurses indicated that had 
the Veteran asked them any type of billing question, they 
would have referred him to the proper VA office that handles 
such questions.  

The Board finds the Veteran's testimony credible and does not 
doubt the Veteran asked the doctor and other staff members 
about his insurance.  The Veteran testified that the doctor 
vaguely answered that if private hospitals can bill private 
insurance companies, the VA hospital is also able to bill 
private insurance companies.  The Veteran alleges he asked VA 
staff members 5 or 6 times and received a similar vague 
answer each time.  

Even if the Board were to concede all these conversations 
took place, the Veteran is not alleging that any of the VA 
staff members gave an answer based on any detailed 
information or understanding about the Veteran's insurance 
coverage.  Indeed, no VA employee recalls discussing the 
Veteran's insurance.  Ultimately, it was the Veteran's 
responsibility to ensure his insurance would cover his VA 
medical services.   

The Board sympathizes with the Veteran's situation.  VA, 
however, fulfilled its legal duty in informing him of his co-
payment responsibilities in July 2001 when the Veteran first 
enrolled in the VA health care system.  To the extent the 
Veteran relied on statements given by VAMC staff, the VA is 
not liable for the Veteran's reliance on bad advice dispensed 
by a VA employee.  See Harvey v. Brown, 6 Vet. App. 416, 424 
(1994); see also Shields v. Brown, 8 Vet. App. 346, 351 
(1995) (holding that inaccurate advice does not create any 
legal right to benefits where such benefits are otherwise 
precluded.); McTighe v. Brown, 7 Vet. App. 29, 30 (1994) 
(holding that erroneous advice given by a government employee 
cannot be used to estop the government from denying 
benefits).  Although it is unfortunate if the Veteran was not 
aware his private insurance would not cover his VA 
co-payment responsibility, his lack of awareness does not 
provide a legal basis for an exemption to his co-payment 
responsibility.

The Veteran's service is recognized and appreciated, and the 
Board acknowledges his contentions, however, the Board is 
bound by the statutes and regulations governing entitlement 
to VA benefits.  See 38 U.S.C.A. § 7104(c) (2008).  In a case 
such as this one, where the law and not the evidence is 
dispositive of the issue before the Board, the claim must be 
denied because of the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Moreover, 
because the law, rather than the facts of the case, is 
controlling, the provisions of 
38 U.S.C.A. § 5107(b) are not for application.


ORDER

The Veteran is obligated to pay the Department of Veterans 
Affairs a co-payment in the amount of $824.68 for a VA 
hospital admission on April 27, 2006 for colonoscopy 
preparation and, therefore, his appeal is denied.




____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


